In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-010 CV

____________________


SANDRA G. HALE, Appellant


V.


HOSPICE AT THE TEXAS MEDICAL CENTER, MICHELLE LONERGAN,

LINDA STEVENSON, DIANE D. RATH, RON LEHMAN, and

T.P. O'MAHONEY, Appellees




On Appeal from the 253rd District Court
Liberty County, Texas

Trial Cause No. 61,581




O P I N I O N
	Sandra G. Hale appeals the trial court's judgment affirming the decision of the
Texas Workforce Commission ("TWC") to deny Hale's claim for unemployment benefits. 
	  Hale filed this lawsuit seeking a de novo review of the TWC's  decision.  The trial
court proceedings were recorded electronically, and, on appeal, the tapes were forwarded
to this Court.  However, Hale never filed an appendix containing a transcription of all
portions of the recording she considered relevant to her appellate issues as required by
Rule 38.5 of the Texas Rules of Appellate Procedure. (1) See Tex. R. App. P. 38.5(a)(1). 
The clerk of this court informed Hale that her brief did not comply with the rules of
appellate procedure and further informed Hale she had until September 16, 2002, to file
an amended brief complying with the rules. 
	 On September 19, 2002, Hale filed an affidavit of indigence, but no amended brief. 
Subsequently, this Court determined that Hale had not established her indigence in the time
and manner required by the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 20.
And, implying that Hale's filing of an indigency affidavit constituted a motion to have a
transcription of the recorder's record provided without cost to her, this Court denied that
motion and determined that the appeal would be submitted on the brief previously filed by
Hale.
	Though Hale proceeds pro se, she is not excused from complying with applicable
laws and procedural rules.  See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85
(Tex. 1978); Ho v. University of Tex. at Arlington, 984 S.W.2d 672, 679 (Tex. App.--
Amarillo 1998, pet. denied).
	Hale brings three issues.  In issue one, she asserts the trial court's judgment is
against the great weight of the evidence.  In issue two, she maintains that the trial court
"obtained judgment without procedures required by law, rule or regulations having been
followed."  In issue three, she contends the trial court abused its discretion or "otherwise
was not in accordance with law." 
	In the absence of a transcript, Hale cannot show what evidence was presented
during the trial, and we, thus,  must  presume the evidence supported the judgment of the
trial court.  See Hicks v. Western Funding, Inc., 809 S.W.2d 787, 788 (Tex. App.--Houston [1st Dist.] 1991, writ denied).  A reviewing court may set aside the TWC's
decision only if it was made without regard to the law or the facts and therefore was
unreasonable, arbitrary or capricious.  See Hernandez v. Texas Workforce Com'n, 18
S.W.3d 678, 681 (Tex. App.--San Antonio 2000, no pet.).  The TWC's decision is
presumed valid, and Hale had the burden to show that it was not supported by substantial
evidence.  See New Boston General Hosp., Inc. v. Texas Workforce Com'n, 47 S.W.3d
34, 37 (Tex. App.--Texarkana 2001, no pet.). 
	 Absent a transcript, Hale cannot meet her appellate burden.  Her three issues are
overruled.  The trial court's judgment is affirmed.
	Appellees ask that the appeal be labeled frivolous and that "just damages" be
assessed against Hale pursuant to Tex. R. App. P. 45.  We decline to do so as we believe
Hale's appeal, though procedurally defective, is a "good-faith challenge to the trial court's
judgment."  See In re Long, 946 S.W.2d 97, 99 (Tex. App.--Texarkana 1997, no writ). 
Appellees' request is denied.

	AFFIRMED.





                                                                                     DON BURGESS

                                                                                            Justice

Submitted on January 2, 2003
Opinion Delivered January 16, 2003


Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.  Under Rule 38.5 the form of the appendix and transcription must conform to any
specifications of the Supreme Court and Court of Criminal Appeals concerning the form
of the reporter's record, except that it need not have the reporter's certificate.  See Tex.
R. App. P. 38.5(a)(3).